Citation Nr: 9907535	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-13 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for arthritis of the right 
knee with total knee arthroplasty claimed as secondary to 
service connected talipes equinas with shortening of the left 
Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for the right knee disorder claimed 
by the veteran.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied service connection for arthritis of the 
knees in September 1988.  

3.  An October 1997 letter from a VA orthopedist and a June 
1998 letter from a VA podiatrist relate the veteran's right 
knee arthritis to his service connected talipes equinas with 
shortening of the left Achilles tendon.

4.  The evidence received since the September 1988 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

5.  The veteran is service connected talipes equinas with 
shortening of the left Achilles tendon.  

6.  The medical evidence of record reveals that the veteran 
developed osteoarthritis of the right knee which required 
surgical treatment with a total right knee replacement.

7.  An October 1997 letter from a VA orthopedist and a June 
1998 letter from a VA podiatrist indicate a causal 
relationship between the veteran's service connected talipes 
equinas with shortening of the left Achilles tendon and his 
arthritis of the right knee.


CONCLUSIONS OF LAW

1.  The September 1988 decision of the Board denying service 
connection for arthritis of the knees is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Evidence received since the September 1988 Board decision 
denying service connection for arthritis of the knees is new 
and material, and the veteran's claim for service connection 
for a right knee disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  Arthritis of the right knee, with total knee 
arthroplasty, is proximately due to or the result of the 
veteran's service connected talipes equinas with shortening 
of the left Achilles tendon.  38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

In the present claim the veteran essentially asserts that his 
right knee arthritis was caused by his service connected left 
leg disorder.  The evidence reveals that the veteran's right 
knee arthritis was severe enough that it required right knee 
replacement surgery in March 1997.  Service connection may be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

The Board notes that the veteran's recent knee arthroplasty 
was required to treat arthritis of that joint.  In this case, 
the Board denied service connection for bilateral knee 
arthritis in a September 1988 decision.  The Board decision 
became final.  38 U.S.C.A. § 7104(b) (West 1991).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for. The RO's September 1997 rating 
decision cited the issue merely as one of service connection.  
The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the U. S. Court of Veterans Appeals 
(Court) correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).  Therefore, the Board must adjudicate the issue 
of whether new and material evidence has been submitted to 
reopen the claim as a threshold matter.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the Board 
denied service connection for arthritis of the knees in 
September 1988.  The Board decision became final.  
38 U.S.C.A. § 7104(b) (West 1991).  The "issue at hand" in 
this case is whether the veteran's right knee arthritis, and 
resulting arthroplasty, was caused by his service connected 
left leg disorder.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the September 1988 Board decision on the merits which 
is relevant to, and probative of, this issue.

In this case the evidence submitted since the September 1988 
Board decision that refers to the veteran's right knee 
arthritis includes: VA medical treatment records dated in 
October 1997and June 1998.  Both of these treatment records 
provide medical opinions relating, in varying degrees, the 
veteran's right knee arthritis to his service connected 
talipes equinas with shortening of the left Achilles tendon.  

The Board concludes that this evidence is new because it was 
not before the Board when it denied service connection for 
arthritis of the knees in September 1988.  This evidence is 
also "material" because it is relevant or probative of the 
issue at hand, namely whether the veteran's right knee 
arthritis is related to his service connected left leg 
disability.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claim," and as such the claim must be reopened.  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  

II.  Service Connection

As noted above, service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

It is not contended nor does the evidence show that the 
disabilities at issue had their onset in service or were 
aggravated during service or that arthritis of the right knee 
was manifested during the first post service year.  Rather, 
the veteran's claim is that his service connected service 
connected talipes equinas with shortening of the left 
Achilles tendon resulted in an interrupted gait which 
resulted in him developing arthritis of the right knee which 
ultimately required a right knee arthroplasty.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The veteran is service connected for talipes equinas with 
shortening of the left Achilles tendon.  There is a 
considerable volume of VA and private medical evidence of 
record which reveals that the veteran was diagnosed with 
osteoarthritis of the right knee.  A May 1987 VA radiology 
report reveals that x-ray examination was conducted and the 
diagnosis was "rather marked osteoarthritis of the right 
knee."  Private medical records reveal that in March 1997 
the veteran's right knee arthritis required surgical 
treatment involving total knee replacement.  

A letter was submitted in July 1987 letter by Kenneth O. 
Kling, the veteran's chiropractor.  It stated that the 
"problem in the left foot that has unequally distributed 
weight to the right foot, resulting in these hypertrophic 
changes within the knee capsule itself."  The Board notes 
that this opinion is rather definite in its conclusions.

In a February 1997 VA orthopedic treatment record the 
treating physician was asked if the service connected left 
leg problem affected the veteran's right knee resulting in 
the need for a right knee replacement.  The physician's 
answer was "affirmative-contralateral load bearing and 
accommodation over 50+ years could result in increased wear 
and tear of right knee."

An October 1997 VA orthopedic treatment record by a second 
physician stated that "it is possible that the left lower 
extremity deformity had a causal relationship to the 
subsequent arthritic condition involving the right knee."  

A June 1998 VA podiatry treatment record reveals that the 
treating physician was asked if the service connected left 
lower extremity disorder could have caused the right knee 
arthritis.  The physician's opinion was "I agree that since 
compensatory activity would occur in right leg  . . . then 
resultant overcompensation of right leg could cause arthritis 
in right lower extremity including knee."  

The Board notes that the opinion of the chiropractor is 
definite that the veteran's service connected left lower 
extremity disorder caused his right knee arthritis.  The 
opinions of the three VA physicians are couched in terms of 
"could."  Recently the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) addressed the terminology 
used in medical opinions idence.  However, the 
Court went on to state that word parsing in medical nexus 
cases has created an unclear picture for ascertaining what 
constitutes sufficient evidence to satisfy the medical nexus 
element.  The Court went on to explain that no template is 
possible in such cases.  Rather the key is the clinical data 
or rationale involved.  Opinions which are unsupported or 
unexplained are considered too speculative to provide the 
required medical nexus.  Bloom v. West, No. 97- 1463 (U.S. 
Vet. App. Feb. 10, 1999).

In the instant case the opinions of all three VA physicians 
are couched in terms of "could."  However, all three 
opinions are rendered by treating physicians who are familiar 
with the veteran's medical history.  Moreover, all three 
physicians provide the same rationale for their opinions.  
This rationale is also the same as that provided by the 
chiropractor who provides a definite opinion as to causal 
relationship.  As such, the Board finds that these opinions 
taken in total provide adequate competent medical evidence 
relating the veteran's right knee arthritis to his service 
connected  service connected talipes equinas with shortening 
of the left Achilles tendon.  As such, service connection for 
arthritis of the right knee with total knee arthroplasty, 
claimed as secondary to service connected talipes equinas 
with shortening of the left Achilles tendon, is granted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection arthritis of the right 
knee with total knee arthroplasty, claimed as secondary to 
service connected talipes equinas with shortening of the left 
Achilles tendon, is reopened.  

Service connection for arthritis of the right knee with total 
knee arthroplasty, claimed as secondary to service connected 
talipes equinas with shortening of the left Achilles tendon, 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


